867 F.2d 616
10 U.S.P.Q.2d 1559
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.The WOOL BUREAU, INCORPORATED, Appellant,v.WARENZEICHENVERBAND FUR FREIZEIT-UND SPORTARTIKEL E.V.LEIPZIG, Appellee.
No. 88-1508.
United States Court of Appeals, Federal Circuit.
Jan. 31, 1989.

Before MARKEY, Chief Judge, EDWARD S. SMITH and ARCHER, Circuit Judges.
MARKEY, Chief Judge.

DECISION

1
The Wool Bureau, Incorporated (WBI) appeals from a decision of the Patent and Trademark Office Trademark Trial and Appeal Board in Opposition No. 76,825 granting Warenzeichenverband Fur Freizeit-Und Sportartikel E.V. Leipzig's motion for summary judgment and dismissing WBI's opposition to registration of appellee's design mark.  We affirm.

OPINION

2
WBI failed to introduce sufficient evidence of likelihood of confusion to establish a genuine issue of material fact for trial under Rule 56(e), Fed.R.Civ.P. Avia Group Int'l v. L.A. Gear California, Inc., 853 F.2d 1557, 1560, 7 USPQ2d 1548, 1550 (Fed.Cir.1988).  Assuming, for the purposes of the motion, that all of WBI's factual allegations are true, they are insufficient to avoid summary judgment.  See Keebler Co. v. Murray Bakery Prods., No. 88-1537, slip op. at 8-10 (Fed.Cir. Jan. 25, 1989).  The sole evidence introduced by WBI, an affidavit of its president, is conclusory and comprised of speculative allegations not shown to have a basis in fact.   See Chore-Time Equip., Inc. v. Cumberland Corp., 713 F.2d 774, 779, 218 USPQ 673, 676 (Fed.Cir.1983).